Application granted to the extent that so much of this court’s decision dated January 7, 1983 as denied respondent-appellant’s motion for reargument or, in the alternative, for permission to appeal to the Court of Appeals is rescinded, and upon reconsideration respondent-appellant’s motion for reargument denied, without costs, and motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Did this court err as a matter of law in modifying the order and judgment in Action No. 2 by reversing only so much thereof as granted defendant’s motion for summary judgment in favor of plaintiff and as directed that the remaining ancillary issues be severed for the hearing of proof and determination and denying the motion for summary judgment and severance?” Kane, J. P., Main, Mikoll, Weiss and Levine, JJ., concur.